MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be                                    Dec 20 2019, 5:59 am
regarded as precedent or cited before any                                     CLERK
court except for the purpose of establishing                              Indiana Supreme Court
                                                                             Court of Appeals
the defense of res judicata, collateral                                        and Tax Court


estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Andrew J. Baldwin                                       Curtis T. Hill, Jr.
Sean R. Moore                                           Attorney General of Indiana
Luke Purdy
Franklin, Indiana                                       Jesse R. Drum
                                                        Supervising Deputy Attorney
                                                        General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Jordan Lee Haehl,                                       December 20, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-2559
        v.                                              Appeal from the Shelby Superior
                                                        Court
State of Indiana,                                       The Honorable R. Kent Apsley,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        73D01-1704-F3-7



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2559 | December 20, 2019                 Page 1 of 9
                                             Case Summary
[1]   Following a jury trial, Jordan Haehl was convicted of rape as a Level 1 felony.

      Haehl appeals, presenting three issues for our review:


              1. Did the State present sufficient evidence to support Haehl’s
              conviction for Level 1 felony rape?


              2. Did the trial court abuse its discretion in permitting the State
              to introduce expert testimony concerning why victims of
              domestic violence might recant their testimony?


              3. Did the trial court commit fundamental error in the manner in
              which it responded to a jury question?


[2]   We affirm.


                                   Facts & Procedural History
[3]   Haehl and A.H. had been in a romantic relationship for nearly ten years, had

      two children together, and lived in Haehl’s parents’ house in Shelbyville. In the

      fall of 2016, A.H. began having an affair. On March 31, 2017, Haehl and A.H.

      separated, and A.H. moved out, taking the couple’s children with her to live

      with her grandmother in Columbus, Indiana. On the morning of April 17,

      2017, A.H. communicated with Haehl through text messages and phone calls

      and arranged to stop by Haehl’s parents’ house to pick up a laptop and other

      items. Haehl informed A.H. where the items were located and indicated that

      he would not be there.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2559 | December 20, 2019   Page 2 of 9
[4]   When A.H. arrived at the home, she did not see Haehl. She went to the dining

      room where Haehl told her the laptop would be and discovered it was not there.

      She then heard a door open and Haehl entered, yelling at her about destroying

      their family. Haehl had a rifle in his right hand. Haehl and A.H. started to

      argue. When A.H. went outside, Haehl followed. Haehl calmed down, but

      things escalated again when A.H. told him she was going to leave. Haehl

      pointed the rifle into the air and fired a shot before falling to his knees. A.H.

      also fell to her knees and begged Haehl not to hurt himself. Haehl stood up and

      fired another shot, this time in the direction of the driveway.


[5]   Haehl told A.H. to get in the car but did not initially tell her where they were

      going. A.H. got in the car because she “didn’t want to lose [Haehl] and he had

      a gun in his hand.” Transcript Vol. 1 at 179. Haehl put the gun in the backseat

      and started driving. He said he was going to the business where the man with

      whom A.H. was having an affair worked and that he was going to kill him and

      then himself while she watched. Haehl drove recklessly, speeding and swerving

      on the roadway and threatening to hit a tree. A.H. eventually convinced Haehl

      to turn around and go back to his parents’ house.


[6]   Once back at the house, Haehl told A.H. to stay in the car. He then grabbed

      the gun out of the backseat and walked around the side of the garage where

      A.H. could not see him. A.H. waited for a couple of minutes in silence and

      then she heard a gunshot. Believing that Haehl had shot himself, A.H. got out

      of the car to check on him. As she came around the side of the garage, she saw



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2559 | December 20, 2019   Page 3 of 9
      Haehl standing there with the rifle pointed toward the ground. A.H. convinced

      Haehl to go inside so they could talk. Haehl kept the rifle with him.


[7]   A.H. and Haehl talked for about fifteen to twenty minutes before “[t]hings got

      heated” again. Id. at 191. Haehl directed A.H. to go upstairs, and she

      complied. Haehl, with the gun still in his hands, followed A.H. into his

      parents’ bedroom, where he put the rifle down on the love seat at the foot of the

      bed. Haehl then grabbed A.H.’s hand and started kissing her neck. When A.H.

      asked him what he was doing, Haehl got mad. He said, “I just want you to

      love me, and I just want to feel what that feels like one more time” and that if

      she “was going to be unable to love him like that, that he was going to hurt

      himself with the gun.” Id. at 201. A.H. “really thought [Haehl] was gonna kill

      himself,” and she “was worried about [her] kids, and [she] was worried about

      [herself], and [she] was worried about him not being around.” Id. at 201.

      Haehl asked A.H. to give him “one more moment” and “[l]et [him] feel what it

      feels like to be loved by [her] one more time.” Id. at 212. A.H. understood

      Haehl to mean that he wanted to have sex, so she took off her pants and her

      underwear and threw them on the floor. Haehl lifted A.H. onto the bed and

      inserted his penis into her vagina.


[8]   After A.H. left the house, she met up with the individual whom she had been

      seeing. She then went to the police station and reported what had transpired

      between her and Haehl. After giving her statement, A.H. complied with the

      request of the police to submit to a sexual assault examination. A detective

      then contacted Haehl, who voluntarily agreed to an interview. Haehl admitted

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2559 | December 20, 2019   Page 4 of 9
       that he had been armed with a gun, had threatened to kill himself, and had sex

       with A.H.


[9]    On April 19, 2017, the State charged Haehl with Count I, rape as a Level 3

       felony; Count II, criminal confinement as a Level 3 felony; Count III,

       kidnapping as a Level 3 felony; and Count IV, intimidation as a Level 5 felony.

       On June 6, 2018, the State was permitted to amend the charging information to

       add Count V, rape as a Level 1 felony.


[10]   A two-day jury trial commenced on August 7, 2018. The gist of A.H.’s trial

       testimony was that Haehl did not force her to have sex. The State had A.H.

       review her prior statement to police and then elicited testimony from her about

       inconsistencies between that statement and her trial testimony. A.H.

       acknowledged that in her statement to police, she described the encounter with

       Haehl as “forceful.” Id. at 208. She also acknowledged that when the officer

       taking her report asked if she felt that Haehl forced her to have sex, she

       responded that “more than anything, . . . like it was a mental thing.” Id. at 216.

       She also agreed that in her prior statement, she reported she was “scared that

       [Haehl] might threaten [her] or hurt [her]” and that “he might hurt the kids.”

       Id. at 221.


[11]   At the conclusion of all of the evidence, the jury found Haehl guilty of Counts I,

       II, IV, and V, but not guilty of Count III. A sentencing hearing was held on

       September 26, 2018. The trial court entered judgment of conviction on only

       Count V, Level 1 felony rape, and sentenced Haehl to twenty-five years, with


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2559 | December 20, 2019   Page 5 of 9
       five years suspended to probation. Haehl now appeals. Additional evidence

       will be provided as necessary.


                                       Discussion & Decision
                                                  1. Sufficiency

[12]   Haehl argues that the evidence is insufficient to support his conviction for Level

       1 felony rape. Specifically, Haehl argues that because A.H. recanted the

       allegations giving rise to the charge of rape, the State impermissibly relied upon

       impeachment testimony from A.H. to prove its case.


[13]   When we consider a challenge to the sufficiency of the evidence, we neither

       reweigh the evidence nor judge the credibility of the witnesses. Perez v. State,

       872 N.E.2d 208, 212-13 (Ind. Ct. App. 2007), trans. denied. Instead, we consider

       only the evidence most favorable to the verdict and the reasonable inferences

       drawn therefrom and will affirm if the evidence and those inferences constitute

       substantial evidence of probative value to support the judgment. Id. at 213.

       Reversal is appropriate only when reasonable persons would not be able to form

       inferences as to each material element of the offense. Id. A conviction may be

       based solely on circumstantial evidence. Id.


[14]   To sustain Haehl’s conviction for Level 1 felony rape, the State’s evidence must

       have established beyond a reasonable doubt that Haehl “knowingly or

       intentionally ha[d] sexual intercourse with [A.H.] when . . . [A.H.] [was]

       compelled by force or imminent threat of force” and that Haehl committed such

       “while armed with a deadly weapon.” Ind. Code § 35-42-4-1(a)(1), (b)(2). The

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2559 | December 20, 2019   Page 6 of 9
       force necessary to sustain a conviction for rape “need not be physical,” and “it

       may be inferred from the circumstances.” Bryant v. State, 644 N.E.2d 859, 860

       (Ind. 1994). A threat of deadly force is sufficient if it is imminent enough to

       cause the victim to submit to the aggressor. Ford v. State, 543 N.E.2d 357, 358

       (Ind. 1989).


[15]   Here, the State presented evidence that Haehl had a gun and that he and A.H.

       argued about the state of their relationship. Haehl fired the gun at least twice

       and took A.H. on a dangerous drive, during which he threatened to kill the man

       she was seeing and then himself as A.H. watched. After returning to the house,

       Haehl took the gun and went out of A.H.’s sight, where he fired the gun again,

       making A.H. believe that he had shot himself. Shortly thereafter, Haehl

       directed A.H. to an upstairs bedroom and followed her with the gun in his

       hands. Haehl put the gun down near the bed and then kissed A.H. on the neck.

       When A.H. questioned him, Haehl got angry. Haehl told A.H. that if she “was

       going to be unable to love him like that, that he was going to hurt himself with

       the gun.” Transcript Vol. 1 at 201. Haehl lifted A.H. onto the bed and inserted

       his penis into her vagina. From this evidence, the jury could have concluded

       that A.H. was compelled by force or imminent threat of force to submit to

       sexual intercourse with Haehl and that Haehl possessed a gun during the




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2559 | December 20, 2019   Page 7 of 9
       encounter. 1 We will not reweigh the evidence or reassess the credibility of the

       witnesses on appeal.


                                                 2. Expert Testimony
[16]   Haehl argues that the trial court should not have admitted expert testimony

       about why domestic abuse victims might recant given that there was no

       evidence that A.H. was a victim of domestic abuse. Specifically, Haehl argues

       that the expert’s testimony was not relevant. See Ind. Evidence Rule 401.


[17]   Although Haehl filed a Motion to Exclude Expert Witness Testimony the day

       before trial, 2 he did not object during trial when the State’s expert testified about

       the dynamic of a domestic abuser-victim relationship and why a victim might

       recant. 3 See Brown v. State, 929 N.E.2d 204, 207 (Ind. 2010) (citing Jackson v.

       State, 735 N.E.2d 1146, 1152 (Ind. 2000)) (noting that to preserve an issue for

       appellate review, the defendant must contemporaneously object at trial, even if

       he filed a pretrial motion to exclude the evidence). Haehl has therefore waived

       the issue for our review.




       1
         Haehl suggests that the State impermissibly relied upon impeachment evidence as substantive evidence.
       Indeed, the State referred A.H. to her prior statement to police and elicited testimony from her regarding
       inconsistencies between that statement and her trial testimony. Haehl did not object to such testimony or
       seek a limiting instruction. Haehl has therefore waived the issue.
       2
           The trial court addressed the motion prior to the start of the jury trial and denied it on timeliness grounds.
       3
           Haehl later objected to the expert’s testimony regarding matters not relevant to instant circumstances.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2559 | December 20, 2019                       Page 8 of 9
                                              3. Jury Question
[18]   Haehl argues that the trial court erred when it responded to a question posed by

       the jury during its deliberations without his input. Haehl asserts that the jury

       requested A.H.’s testimony from both days of the jury trial and the trial court

       responded that such was not available and that the jurors must rely on their

       collective memory of her testimony. He also notes other questions posed by the

       jury and the lack of a record of his involvement in deciding how to respond

       thereto. Specifically, Haehl argues that the transcript does not show that he or

       the attorneys were involved in deciding how to respond to the jury’s question or

       how the court went about responding to the jury’s question. Acknowledging

       that he did not bring the alleged error to the court’s attention, Haehl argues that

       such amounted to fundamental error.


[19]   Haehl does not address why he did not specifically request to have those parts

       of the proceedings transcribed or, if no transcript was available, why he did not

       request a certified statement concerning how the trial court addressed the jury’s

       questions. See Ind. Appellate Rule 31. Without a transcript or certified

       statement, we would have to speculate to address Haehl’s arguments. This is

       not within our purview. In short, Haehl has not established that the trial court

       committed error, let alone fundamental error.


[20]   Judgment affirmed.


       Brown, J. and Tavitas, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2559 | December 20, 2019   Page 9 of 9